I know of no law by which lands only entered, and not appropriated, and not appropriated by the execution of a grant, can be sold. The enterer has no title or property till his grant is completed.
Counsel for the defendant: Whatever the party himself may sell and dispose of, the sheriff may sell and dispose of for him by execution to satisfy his debts, and by act 1779, ch. 4, sec. 4, it is enacted: "That in case of the death of any person, who heretofore has made an entry of land, or who hereafter shall make an entry, pending the same, or before the making out the grant, his or their heirs or assigns shall have a fee simple in the premises, although the grant shall be made in the name of the decedent." By the word assigns here used it is plainly implied he may sell and dispose of the interest he has acquired by the entry, and that such sale and disposition shall vest a fee in the purchaser upon the event of the grant issuing after the death of the enterer in his name; and *Page 81 
if it be true that the sheriff may sell by the authority of an execution all such property or subjects of property as the debtor himself can sell, this clause authorizes the sale of lands which a debtor has entered; and then it follows that the law should protect such sale with as much ease and by the same rules that it protects sales of other subjects of property.